Citation Nr: 0933459	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  00-20 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left 
inguinal hernia repair.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran has had multiple periods of active service, 
including from April 1980 to January 1984 and from January 
2003 to April 2004.  He also has had multiple periods of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) in the Army National Guard (ANG), including a 
period of ACDUTRA from April to May 1993 in Panama.  He 
reentered active duty on July 4, 2008.

In April 2004, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

Unfortunately, for the reasons explained below, this appeal 
is REMANDED again to the RO/AMC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that he incurred a left inguinal hernia 
during active service in Panama in 1993 and that he currently 
experiences residuals from a left inguinal hernia repair 
which occurred shortly after he returned from Panama.  

In its April 2004 remand, the Board directed that the RO/AMC 
request that the Veteran provide the names and addresses of 
facilities where he had received medical treatment and then 
attempt to obtain the identified records.  The Board also 
requested that the RO/AMC schedule the Veteran for a VA 
examination if his active service in Panama was verified.

In May 2006, the Veteran provided the RO with copies of his 
service personnel records showing that he had ACDUTRA in 
Panama from April 30 to May 16, 1993.  The Veteran 
subsequently notified VA that he had reentered active duty 
and, effective July 4, 2008, he would be deployed to 
Afghanistan for a period of 425 days (or until September 4, 
2009).

It appears that VA has obtained records of the Veteran's left 
inguinal hernia repair.  A review of the claims file shows 
that, in November 2007, the Veteran submitted a VA Form 21-
4142 in which he identified "UC San Diego Medical Center" 
as a facility where he was treated for "hernia" between 
June 1992 and June 1993.  The Veteran stated, "I don't 
recall dates but after injury in Panama with the Army, I was 
operated on at VA clinic of UC San Diego Medical Center in 
1992 or 1993."  

In a Deferred Rating Decision dated on March 7, 2008, an RO 
employee requested that the Veteran's VA Form 21-4142 "for 
UC San Diego Medical Center 1992 to 1993 records" be 
processed.  In a Deferred Rating Decision dated on October 7, 
2008, an RO employee requested that the Veteran be sent 
another VA Form 21-4142 for "UC San Diego Medical Center 
records June 1992 through June 1993.  The one he signed is 
expired.  Explain this to Veteran and request he complete and 
return another [form]."  This RO employee also requested 
that the Veteran's VA medical records "for 1992 and 1993 for 
left hernia treatment" be obtained from the VA Medical 
Center in San Diego, California.  These VA records were 
requested in December 2008.  That same month, in December 
2008, the Veteran was provided a new VA Form 21-4142 so that 
VA could obtain medical records from UC San Diego Medical 
Center.

In January 2009, the VA Medical Center in San Diego, 
California, provided copies of all treatment records dated in 
1992 and 1993 for left hernia treatment.  A review of these 
records shows that the Veteran had surgery in July 1993 for a 
left inguinal hernia.  Later in January 2009, the Veteran 
submitted an updated VA Form 21-4142.  In a note attached to 
this form, the Veteran stated, "I know it's late but I'm in 
Iraq and mail is slow."  A review of this form shows that 
the Veteran identified outstanding treatment records dated in 
March 1993 from "VA Hospital, UC San Diego, 3350 La Jolla 
Village Drive, San Diego, CA  92161."  The Board notes that 
this mailing address is the same address as the VA Medical 
Center in San Diego, California.

Having reviewed the claims file, the Board concludes that the 
RO may have been confused by the Veteran's references on his 
medical records release forms to "VA clinic of UC San Diego 
Medical Center" and "UC San Diego Medical Center" and "VA 
Hospital, UC San Diego."  It appears that the RO assumed 
erroneously that the Veteran had identified 2 separate 
facilities where he had been treated for his left inguinal 
hernia in 1992 and 1993.  It appears instead that the Veteran 
was treated surgically for his left inguinal hernia in July 
1993 at the VA Medical Center in San Diego, California, and 
all relevant medical records have been obtained from this 
facility.  Nevertheless, in light of VA's duty to assist 
claimants in obtaining relevant medical records, and because 
this claim is being remanded for other action, the Board 
finds that, on remand, the RO/AMC should contact the VA 
Medical Center in San Diego, California, and confirm that all 
available medical records from this facility have been 
obtained and associated with the claims file.

VA's Office of General Counsel held in VAOPGCPREC 10-2004 
that a Veteran's reentry on active duty "would not provide a 
basis for denying the Veteran's claim without taking the 
required action."  The General Counsel advised that, in 
cases where a Veteran reenters active duty while claims for 
VA benefits are pending, "VA necessarily may defer its 
action on the claim until such time as the required actions 
can be taken."  More importantly, the General Counsel 
concluded that "VA generally may not deny a claim solely 
because the claimant's return to active duty temporarily 
prevents VA from conducting an examination."  See VAOPGCPREC 
10-2004 (Sept. 21, 2004),  8, 9.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  Because the Veteran's active service in Panama has 
been verified, and because it appears that the relevant 
medical records concerning the Veteran's left inguinal hernia 
surgery have been obtained, the RO/AMC should have scheduled 
him for VA examination as instructed in the April 2004 
remand.  Further, because the Veteran currently is on active 
duty, this examination should not be scheduled until he is 
discharged from active duty.  

It was error for the RO/AMC to re-certify this appeal to the 
Board in July 2009 without complying with the April 2004 
remand instructions.  Given this error, another remand is 
required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in San 
Diego, California (which is identified on 
the VA Form 21-4142 dated on January 10, 
2009, and date-stamped as received by the 
RO on January 26, 2009, as "VA Hospital 
UC San Diego"), and obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
A copy of any response, to include a 
negative reply, should be included in the 
claims file.  

2.  As requested in the Board's April 2004 
remand, after the Veteran is discharged 
from active duty, schedule him for 
appropriate VA examination to determine 
the current nature and etiology of his 
residuals of a left inguinal hernia 
repair.  The claims file must be provided 
for review.  Based on the Veteran's 
physical examination and a review of the 
claims file, the examiner(s) should be 
asked to opine whether the Veteran has any 
current residuals of his left inguinal 
hernia repair.  

3.  Thereafter, readjudicate the claim of 
service connection for residuals of a left 
inguinal hernia repair.  If the benefits 
sought on appeal remain denied, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

